Citation Nr: 1703006	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-26 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder to include asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held before the Board in January 2016.  A transcript is of record.

In an April 2016 decision, the Board reopened the Veteran's claim for service connection for a chronic respiratory disorder to include asthma then remanded the claim for further development.


FINDINGS OF FACT

1.  Although not noted at service entrance, there is clear and unmistakable evidence that the Veteran's asthma pre-existed his active service.

2.  Clear and unmistakable evidence has been presented showing that the Veteran's pre-existing asthma was not aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for a chronic respiratory disorder, to include asthma, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See May 2012 VCAA correspondence and the January 2016 Board hearing transcript.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded an adequate examination.  The examiner considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, the Veteran was afforded an examination and a medical opinion was obtained in May 2016.  That examination, as noted, was more than adequate.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

For the purposes of § 1110 every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b) (2015). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition). 

In a case where there is no preexisting condition noted upon entry into service, such as here, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (1) the condition preexisted service and (2) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1111.  This statutory provision is referred to as the "presumption of soundness."  Horn, 25 Vet. App. at 234.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003 (July 16, 2003). 

The government may show a lack of aggravation by establishing by clear and unmistakable evidence "that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition."  Wagner, 370 F.3d at 1096 (quoting 38 U.S.C.A. § 1153 ).  This burden of proof must be met by "affirmative evidence" demonstrating that there was no aggravation.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Horn, 25 Vet. App. at 236-37.

If the government rebuts the presumption of soundness, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the veteran's claim is one of direct service connection.  Horn, 25 Vet. App. at 236-37; Wagner, 370 F.3d at 1096.

Prior to the application of the presumption of soundness, there must be evidence that a disease or injury - that was not noted upon entrance into service - actually manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 52   (2013).  The presumption of soundness shields the Veteran from a finding that the disease or injury preexisted (and therefore was not incurred in) service by requiring VA to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service. Id. at 55. 

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

With regard to the existence of a pre-existing condition, at the outset, the Veteran's pre-existing asthma was not specifically found in the May 1969 entrance examination.  The Veteran was only noted to have a history that was compatible with asthma but without a prescription.  As such, per the applicable statute and regulation, a lung disorder, to include asthma, was not "noted" at entry.  Thus, an analysis of the presumption of aggravation under 38 U.S.C.A. § 1153 is not required; instead, the Board must analyze the Veteran's claim by way of the presumption of soundness under 38 U.S.C.A. § 1111.

However, with regard to the existence of a preexisting condition, there is nonetheless clear and unmistakable evidence of record that asthma pre-existed the Veteran's service in the military.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran has repeatedly stated that he had asthma prior to his entry into service.  The May 1969 entrance examination, the Veteran's January 2016 Board testimony and June 2016 statement from the Veteran all reflect the Veteran's self-report of his asthma pre-existing his service.  

Specifically, the Veteran testified that, at the time he was drafted in 1969, he informed the military that he had pre-existing asthma.  Consistent with his testimony, as previously indicated, the Veteran's May 1969 entrance examination made note of a history of asthma.  Then in September 1969, the Veteran requested discharge from the military service by reason of erroneous induction/enlistment.  He stated he did not meet induction/enlistment standards as the time of induction/enlistment.

Additionally, the record includes a State of Louisiana Hospitals Admitting and Accident Room Sheet dated April 1969, prior to his service, which diagnosed the Veteran with bronchitis and asthma.  The form stated the Veteran claimed to have had asthmatic attacks on three separate occasions in the last two months.

Lastly, the May 2016 VA examiner opined there is clear and unmistakable evidence that the Veteran's asthma pre-existed his active duty service.

In light of the above evidence of record, the Board finds there is clear and unmistakable evidence that asthma pre-existed service. 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  But as stated above, rebutting the presumption of soundness is a two-part analysis.  The Veteran's asthma having been shown by clear and unmistakable evidence to pre-exist service, consideration must be given to whether clear and unmistakable evidence exists to show that the disorder was not aggravated during service, to fully rebut the presumption of soundness. Id.  

The Veteran reported on the September 2012 VA Form 9 that during his active duty service he was not able to function without getting breathing treatment and due to the rigorous training, his bronchial asthma was aggravated beyond the normal progression.

The Veteran's service treatment records document treatment for bronchial asthma.  The record reflects the Veteran sought treatment for his breathing in August 1969.  He also sought treatment on three separate occasions in September 1969.  Treatment notations from September 4 and September 5, 1969 indicated no wheezing was present.  Then on September 9, 1969, the Veteran was seen for passing out and was wheezing.  He was diagnosed with bronchial asthma at that time.  Ultimately, in September 1969, the Veteran was recommended to the Medical Board for consideration of separation due to his bronchial asthma not meeting the Induction Standards.  The recommendation notes the condition was not service aggravated.

The record also includes the January 2016 hearing testimony.  At the hearing, the Veteran intimated that his asthma had been fairly mild prior to service and was only treated with over the counter pills.  Once he got into basic training, the Veteran testified he had to go to the infirmary several times because of his asthma.  He contended that, as a result of being in the service and going to physical training, his asthma was aggravated.  He added that he started using a mist inhaler due to his increased symptoms.  He further argued he should have been medically discharged from the military due to his asthma.

However, the May 2016 VA examiner opined there was obvious and undebatable evidence that the pre-existing asthma disability was not aggravated in service beyond the natural progression of the condition.  The examiner indicated the April 2014 pulmonary function test (PFT) results showed no obstruction, mild restriction and a moderate decrease in diffusion.  He explained that asthma is an obstructive airway disease but the PFT did not show any obstruction.  The examiner added that there was no evidence of urgent care to gain acute control of a life-threatening asthma exacerbation and the Veteran had not taken oral glucocorticoid bursts to control asthma exacerbations.  The examiner noted the Veteran is not followed by a Pulmonologist or Allergist/Immunologist for the difficult to manage asthma.  

Put another way, there was no evidence that the Veteran actively suffered from asthma or received current treatment for the same.  His asthma, if it existed, was quiescent and had been so for many years.  Reference is made to an April 2010 treatment record wherein it was noted that the Veteran had last used an inhaler in 2004.  This is not to say that the Veteran does not carry a diagnosis of asthma.  Rather, as indicated, the Veteran's asthma has been asymptomatic for over 12 years.  There can be no increased disability (aggravation) without the existence of an active disability.  

Thus, despite the undisputed treatment for bronchial asthma in-service, the Board finds the May 2016 VA examiner's opinion regarding aggravation of the condition to be well-reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence as to why the present state of the Veteran's asthma supports the conclusion that it was not aggravated in service.  Therefore, this medical opinion warrants probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

In so finding, consideration has been given to the Veteran's hearing testimony and statements regarding the aggravation of his asthma due to his service.  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, while the Veteran is competent to report his symptoms, such as his breathing treatment following service, the potential aggravation of a medical condition, such as asthma, falls outside the realm of common knowledge of a lay person.  That is, their presence and etiology cannot be determined based on mere personal observation, which comes through sensory perception.  Rather, these are complex medical conditions that typically require clinical diagnosis and medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to make medical diagnoses or present opinions on complex medical issues.  The Veteran's lay opinion that his pre-existing asthma was aggravated by his short military service is considered neither competent nor probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77 (lay persons not competent to diagnose cancer).  Indeed, close review of the record discloses that the Veteran doesn't necessarily claim that he has an active asthma disability.  His statement from June 2016 only focuses on his dismay of having been accepted into service despite his known history of pre-existing asthma, and that he was discharged after a relatively brief period of service due to asthma symptoms.

In sum, there is clear and unmistakable evidence from the probative May 2016 VA examination that the Veteran's pre-existing asthma was not aggravated by service.  The evidence meets the standard to rebut the presumption of soundness.  Therefore, service connection for a chronic respiratory disorder to include asthma is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for a chronic respiratory disorder to include asthma is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


